DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 9 recites “a process for separating an organic isocyanate prepared by reacting an organic amine with a stoichiometric excess of phosgene in the gas phase from the gaseous crude product obtained in the reaction, the process comprising the steps of (i) at least partially condensing crude product stream containing at least the isocyanate, hydrogen chloride and unconverted phosgene by contacting with at least one liquid stream containing at least one quench liquid in a first separation apparatus to obtain a liquid stream containing at least some of the quench liquid and some of the isocyanate and a gas stream containing at least hydrogen chloride, evaporated quench liquid and phosgene, (ii) discharging the liquid stream obtained in step (i) via a first liquid outlet and of the gas stream obtained in (i) via a first gas conduit and (iii) at least partially condensing and.or absorbing the gas stream discharged in step (ii)  through the first gas conduit, wherein at least partial condensation and/or absorption is effected in step (ii) by direct introduction of at least one cooling fluid,  wherein the cooling fluid is introduced directly into the first gas conduit via at least one addition unit assigned to the first gas conduit”.  

Kintrup et al(8765991) in figures 1 and 2 teaches a cleaning apparatus for separating an organic isocyanate prepared by reacting an organic amine with a stoichiometric excess of phosgene in the gas phase from the gaseous crude product obtained in the reaction, comprising a first separating unit(B, also in figure 2 with components of B included) having at least a crude product inlet(P1) for a gaseous crude product stream containing at least the isocyanate , hydrogen chloride and unconverted phosgene, a condenser(B1 in figure 2) for cooling the crude product inlet gas, a liquid stream(P2) including liquid isocyanate, and a gas stream(P3a), and wherein the gas stream (P3a) is introduced into an absorption column(B2), the absorption column including an inlet for direct contact of the gas stream with a cold stream solvent(E7), and removing gas stream P3b to a compressor (B3) , and recycle of gas stream (P18) into reactor A.  However Kintrup et al does not teach a process for separating an organic isocyanate prepared by reacting an organic amine with a stoichiometric excess of phosgene in the gas phase from the gaseous crude product obtained in the reaction, the process comprising the steps of (i) at least partially condensing crude product stream containing at least the isocyanate, hydrogen chloride and unconverted phosgene by contacting with at least one liquid stream containing at least one quench liquid in a first separation apparatus to obtain a liquid stream containing at least some of the quench liquid and some of the isocyanate and a gas stream containing at least hydrogen chloride, evaporated quench liquid and phosgene, (ii) discharging the liquid 
Claims 10-14 depend on claim 9 and hence are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
November 12, 2021